Citation Nr: 0306558	
Decision Date: 04/04/03    Archive Date: 04/10/03

DOCKET NO.  99-21 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for osteoid osteoma of 
the left femur, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) rating for 
duodenal ulcer disease.

3.  Entitlement to an increased (compensable) rating for a 
surgical scar of the left thigh.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. B. Conner, Counsel


INTRODUCTION

The veteran had active air service from August 1974 to August 
1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Philadelphia Regional Office (RO).  By November 1998 
rating decision, the RO denied a rating in excess of 10 
percent for osteoid osteoma of the left femur, and a 
compensable rating for a surgical scar of the left thigh.  By 
December 1998 rating decision, the RO denied a compensable 
rating for a duodenal ulcer.

The veteran duly appealed the RO's determinations and in 
November 2000, he testified before the undersigned at a 
videoconference hearing.  38 C.F.R. § 20.700(e) (2002).  A 
transcript of the hearing is of record.

In April 2001, the Board remanded the matter for additional 
development of the evidence and for due process 
considerations.  A review of the record shows that the RO has 
complied with all remand instructions and the case is now 
ready for review.  Stegall v. West, 11 Vet. App. 268 (1998).  
The veteran's representative agreed in his August 2002 
written argument. 


FINDINGS OF FACT

1.  The veteran's osteoid osteoma of the left femur is 
manifested by subjective complaints of pain and functional 
loss during flare-ups, as well as limitation of motion of the 
left hip.

2.  The medical evidence of record shows that the veteran's 
current gastrointestinal symptomatology is referable to 
nonservice-connected gastroesophageal reflux disease and 
hiatal hernia, not his service-connected duodenal ulcer 
disease; recent endoscopy revealed no current ulcer.

3.  The veteran's surgical scar of the left thigh is 
manifested by complaints of paresthesia and pain during 
flare-ups; the medical evidence of record shows that the scar 
is not poorly nourished, repeatedly ulcerated, tender or 
painful on objective demonstration, and produces no 
limitation of function of the affected part.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
osteoid osteoma of the left femur have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5015, 5250 to 5255 
(2002).

2.  The criteria for a compensable rating for duodenal ulcer 
disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7305 (2002).

3.  The criteria for a compensable rating for a surgical scar 
of the left thigh have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800-
7805 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
fulfilled its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West 2003); 38 C.F.R. 
§ 3.159(b)(1) (2002); see also Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this case, VA notified the 
veteran by letters dated in May 2001 and June 2002, of the 
evidence of record, the evidence needed to substantiate his 
claims, what evidence VA would obtain, and what evidence he 
was responsible for submitting or identifying.  See also 
Board's April 2001 remand and September 2002 Supplemental 
Statement of the Case.  In view of the foregoing, the Board 
finds that the duty to notify under the VCAA has been 
fulfilled.

VA also has a duty under the VCAA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2003); 38 C.F.R. § 3.159(c) (2002).  
In this case, the veteran's service department medical 
records are on file, and his post-service VA treatment 
records have been associated with the claims file.  
38 U.S.C.A. § 5103A(c) (West 2003); 38 C.F.R. § 3.159(c)(2), 
(3) (2002).  There is no indication that other relevant 
Federal department or agency records exist.  Additionally, 
the veteran was asked on at least two occasions to provide 
information regarding private treatment records pertinent to 
his claim, but he identified no additional evidence.  See 
June 2002 letter to veteran; 38 U.S.C.A. § 5103A(b), (c)(3) 
(West 2003); 38 C.F.R. § 3.159(c)(1), (2) (2002).  The 
veteran was also afforded several VA medical examinations in 
connection with his appeal.  38 U.S.C.A. § 5103A(d) (West 
2003); 38 C.F.R. § 3.159(c)(4) (2002).  The Board finds that 
the reports of the examinations are sufficiently detailed and 
adequately address the specific criteria in the Rating 
Schedule.  Massey v. Brown, 7 Vet. App. 204 (1994).

In a June 2002 letter, the veteran was asked to advise VA if 
there was any other information or evidence he considered 
relevant to his claim so that VA could help him by getting 
that evidence.  The veteran did not respond.  In view of the 
foregoing, and absent any indication of specific outstanding 
evidence, the Board finds that VA's duty to assist has been 
fulfilled.  

I.  Factual Background

The veteran's service medical records show that he underwent 
exploratory surgery in October 1976 for an osteoid osteoma of 
the left femur.  The operation was unsuccessful, as it failed 
to reveal the area suspected.  The operation was also 
complicated by an infection of the wound, but it was treated 
with antibiotics and subsequently healed without incident.  

In February 1977, the veteran sought treatment for stomach 
pain.  An upper gastrointestinal (UGI) series showed a 
duodenal ulcer.  The veteran was treated with medication and 
a follow up UGI in March 1977 showed no evidence of 
ulceration.  

In April 1977, the veteran was referred for additional 
orthopedic treatment in connection with his continued 
complaints of pain in the left hip.  The diagnosis was 
osteoid osteoma, left femur.  He was thereafter treated with 
pain medication.  

At his August 1977 service separation medical examination, 
the veteran reported a history of a duodenal ulcer, and a 
post-operative infection of a left thigh wound.  He also 
reported a painful left hip.  On clinical evaluation, the 
veteran's lower extremities, musculoskeletal system, and skin 
were normal.  

In September 1977, shortly after his separation from active 
service, the veteran submitted claims of service connection 
for an osteoid osteoma of the left femur, and an ulcer.  He 
was scheduled for a VA medical examination in connection with 
his claim, but he failed to report.  

By November 1977 rating decision, the RO granted service 
connection for osteoid osteoma of the left femur and assigned 
an initial 10 percent rating.  The RO also granted service 
connection for a duodenal ulcer and a surgical scar of the 
left thigh and assigned initial noncompensable ratings.  

In April 1998, the veteran submitted a claim for increased 
ratings for his service-connected disabilities, claiming that 
such disabilities has increased in severity.  

In connection with the claim, the RO obtained VA clinical 
records showing that, in April 1998, the veteran sought 
treatment and reported that his ulcer had been "acting up."  
He denied ever having had symptoms such as hematemesis, 
diarrhea, and weight loss.  He also reported left hip pain.  
On examination, the veteran's weight was 210 pounds.  The 
assessment was old peptic ulcer disease.  X-ray examination 
reportedly showed no degenerative arthritis of the left hip.  
In May 1998, it was noted that the veteran needed to lose 
weight and he was placed on a diet.  On examination in July 
1998, it was noted that the veteran was asymptomatic on 
Lansoprazole.  His weight was noted to be 198 pounds.  

On VA scar examination in July 1998, the veteran reported 
that he occasionally experienced pain in the area of his left 
thigh scar, especially if he leaned on the area or exercised 
too much.  On objective examination, the examiner noted a 
linear scar measuring 8 centimeters from the inguinal area 
medially on the left leg.  The scar was 1 centimeter wide and 
described as nontender on palpation.  The examiner noted that 
the veteran did experience numbness in the area of the scar.  
The diagnosis was surgical scar secondary to operative 
procedure.  The examiner indicated that no therapy was 
required.  

On VA orthopedic examination in June 1998, the veteran 
described his in-service history of pain in the left hip, 
followed by exploratory surgery.  He indicated that he was 
treated with aspirin until he developed an ulcer; he stated 
that he then used Ascriptin for pain.  The veteran claimed 
that he still experienced a small area on the inner aspect of 
the proximal thigh that was anesthetic.  He, however, 
indicated that "[t]he whole thing is not as bad now as it 
was."  The veteran reported that he had no trouble driving 
or climbing stairs, but if he stood too long and leaned on 
his left side, he might aggravate his pain.  On objective 
examination, there was a scar on the left thigh, which was 
not raw, red, or swollen.  It was slightly thickened and did 
not indent.  In association with the scar, there was a two 
inch path the length of the scar where there was anesthesia 
of sensation to light touch.  Thigh circumference was 19 7/8 
inches on the right and 19 3/8 inches on the left.  Calf 
circumference was 14 3/4 on the right and 14 5/8 inches on the 
left.  Leg length, from umbilicus to internal malleolus, was 
37 1/4 inches on the right and 37 3/8 inches on the left.  Skin 
temperature was normal and the examiner indicated that there 
did not appear to be any other associated problem in the left 
lower extremity.  Range of motion of the left hip was from 
zero to 130 degrees.  Abduction was to 60 degrees, adduction 
was to 20 degrees, external rotation was to 50 degrees, and 
internal rotation was to 20 degrees.  The provisional 
diagnosis pending review of X-ray was osteoid osteoma of the 
proximal left femur.  Also diagnosed was gastric ulcer 
secondary to aspirin use.  

By November 1998 rating decision, the RO denied a rating in 
excess of 10 percent for osteoid osteoma of the left femur 
and a compensable rating for a surgical scar of the left 
thigh.  By December 1998 rating decision, the RO denied a 
compensable rating for a duodenal ulcer.

The veteran appealed the RO determinations, arguing that he 
should receive compensation for his disabilities.  In support 
of his appeal, he testified at a Board hearing in November 
2000.  At the hearing, the veteran claimed that he 
experienced pain from the left hip to the knee.  He indicated 
that his disability "acted up" approximately three to four 
times yearly.  On these occasions, he claimed that he was 
unable to walk and had to visit the emergency room.  He 
indicated that he most recently went to the emergency room at 
Lehigh Valley Hospital where he received shots of Demerol and 
Percocet for the pain.  (The Board notes that the veteran 
submitted a copy of a February 1999 emergency room report 
from that facility noting treatment for myofascial pain 
syndrome).  The veteran further claimed that he had been 
advised that he had a little arthritis in the left hip; he 
also reported that he had restricted motion in the left leg 
as a result of the pain.  Regarding his scar, the veteran 
testified that he experienced numbness around the area of the 
scar on the left thigh.  He also noted that the scar became 
painful during periods of flare ups.  The veteran indicated 
that as a result of the Aspirin that he was required to take 
for his left hip, he developed an ulcer.  He testified that 
he had had daily problems with his stomach and noted that he 
sought treatment for his stomach symptoms approximately four 
times in the past year.  The veteran reported that he was 
experiencing continual diarrhea and intermittent heartburn.

Thereafter, the RO obtained additional VA clinical records, 
dated from July 1998 to November 2001.  In pertinent part, 
these records show that, in March 1999, it was noted that the 
veteran had visited the emergency room the previous month for 
left hip pain; X-ray examination reportedly showed 
degenerative joint disease of the left hip, and he was 
treated with Demerol and Percocet.  On examination, the 
veteran had no hip pain, and his gait and balance were 
normal.  In September 1999, it was noted that the veteran had 
lost 18 pounds since April 1998, and currently weighed 192 1/2 
pounds.  His gait and balance were normal.  Dyspepsia was 
noted.  In October 2000, it was noted that the veteran had 
loose stools.  In October 2001, the veteran's weight was 
211.7 pounds.  He requested Nexium rather than Lansoprazole, 
stating that Lansoprazole caused diarrhea.  The assessment 
was health maintenance.  

A June 2001 private clinical record shows that the veteran 
underwent an endoscopy in connection with his complaints of 
abdominal pain and heartburn.  The report of that study notes 
post-procedure findings of gastroesophageal reflux disease 
(GERD), a hiatal hernia, and gastritis.  

On VA stomach examination in November 2001, the veteran 
reported a history of an in-service ulcer, treated with diet 
and Maalox.  At some point after his separation from service, 
the veteran indicated that he developed epigastric pain, 
usually after eating.  Antacids helped.  He denied dysphagia, 
odynophagia, hematemesis, melena, hematochezia, and weight 
loss.  The examiner noted that, in May 2001, the veteran 
underwent a esophagogastroduodenoscopy which revealed a 
hiatal hernia and GERD.  The veteran was reportedly initially 
treated with Lansoprazole, which produced diarrhea; the 
medication was changed to Nexium which did not produce 
diarrhea and gave relief from the epigastric burning.  After 
examining the veteran and reviewing his medical records, the 
examiner concluded that there was no increased severity in 
the veteran's peptic ulcer symptoms; in fact, he noted that 
the May 2001 esophagogastroduodenoscopy showed no residual of 
gastric or duodenal ulcer.  Rather, he noted that GERD in 
association with a hiatal hernia was shown.  The examiner 
indicated that it was his impression that there was no 
increase in severity of peptic ulcer disease, but rather that 
the veteran had had problems with the medication used to 
treated his GERD which was not related to his active service.  
Moreover, he noted that Nexium did not produce diarrhea and 
did effectively manage the GERD symptomatology.  

On VA scars examination in November 2001, the scar site 
showed a depressed and deformed scar of the medial left 
inguinal thigh area which measured 9 centimeters by 2 
centimeters.  There was no pain on palpation, but the veteran 
reported numbness in the area.  The diagnosis was scar 
secondary to surgical procedure.  In an April 2002 addendum, 
the examiner indicated that there seemed to be no limitation 
of function or motion secondary to the scar site.  

On VA orthopedic examination in December 2001, the veteran 
reported symptoms of pain and stiffness in the left groin.  
He indicated that he was able to walk up to one mile, but 
then had to stop because of left hip pain.  On physical 
examination, the veteran's gait was normal, with no limp.  
The hip scar was secondarily healed, adherent to the deeper 
structures.  The scar measured 3 1/2 by 2 inches.  There was no 
erythema or discharge.  Examination of the left hip revealed 
active flexion to 130 degrees, extension to zero degrees, 
abduction to 30 degrees, internal rotation to 25 degrees, and 
external rotation to 30 degrees.  There were no distal 
neurovascular problems, but the scar had hypoesthesia.  The 
examiner indicated that an X-ray of the left hip and proximal 
femur showed some cortical thickening on the medial cortex in 
the proximal femur.  The veteran reported that he had had 
this assessed in the private sector with a magnetic resonance 
imaging (MRI) study which showed no recurrence of the tumor.  
The diagnosis was osteoid osteoma, left proximal femur, 
status post excision with residual pain and stiffness.  The 
examiner indicated that there was no evidence of 
fatigability, lack of endurance, motor incoordination, or 
additional loss of movement on repeated use.  



II.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2002).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. 4.20 (2002).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2002).  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2001).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2002).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2002).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The U.S. Court of Appeals for Veterans Claims (Court) held in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that 
compensation for service-connected injury is limited to those 
claims which show present disability and held:  "Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002). 

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (West 2003); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

III.  Analysis

Osteoid osteoma of the left femur

The veteran's osteoid osteoma of the left femur has been 
evaluated by analogy to benign new growths of the bones under 
38 C.F.R. § 4.71a, Diagnostic Code 5015.  Notes indicate that 
diseases rated under diagnostic codes including 5015 will be 
rated on limitation of motion of the affected part, as 
degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003; but see Diagnostic Code 5003, Note 2 (compensable 
ratings based on X-ray findings will not be utilized in 
rating conditions listed under diagnostic codes 5013 to 
5024).  When limitation of motion is noncompensable, 
Diagnostic Code 5003 provides that a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 
Limitation of motion of the thigh is evaluated under the 
rating criteria set forth at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5251 to 5253 (2002).  Limitation of extension of the 
thigh to 5 degrees warrants a 10 percent rating under 
Diagnostic Code 5251.  There is no higher rating available 
under that code.  

Under Diagnostic Code 5252, limitation of flexion of the 
thigh to 45 degrees warrants assignment of a 10 percent 
rating.  Where flexion is limited to 30 degrees, a 20 percent 
rating is contemplated, and a 30 percent rating is assigned 
where flexion is limited to 20 degrees.  Where flexion is 
limited to 10 degrees, a 40 percent evaluation is assigned.

Under Diagnostic Code 5253, where there is limitation of 
rotation of the thigh, a 10 percent evaluation is assigned.  
Where there is limitation of abduction to the point at which 
the claimant cannot cross his legs, a 10 percent evaluation 
is also contemplated.  Assignment of a 20 percent evaluation, 
the highest available rating under Diagnostic Code 5253, is 
warranted where there is limitation of abduction of the 
thigh, or motion lost beyond 10 degrees.

Normal hip motion is defined as flexion/extension from zero 
to 125 degrees and abduction/adduction from zero to 45 
degrees.  38 C.F.R. § 4.71, Plate II (2002).

In this case, the medical evidence of record does not show 
that the veteran's left femur disability is manifested by 
motion limited to the extent necessary to meet the criteria 
for a rating in excess of 10 percent.  For example, on VA 
medical examination in June 1998, range of motion of the left 
hip was from zero to 130 degrees.  Abduction was to 60 
degrees, adduction was to 20 degrees, external rotation was 
to 50 degrees, and internal rotation was to 20 degrees.  
Likewise, on VA medical examination in December 2001, range 
of motion of the left hip was from zero to 130 degrees, 
abduction was to 30 degrees, internal rotation was to 25 
degrees, and external rotation to 30 degrees.  These findings 
to not warrant a rating in excess of 10 percent under the 
criteria set forth above.  

The Board has considered the veteran's claims to the effect 
that he has occasional flare-ups of pain and functional 
impairment.  In that regard, in DeLuca v. Brown, 8 Vet. App. 
202 (1995), the Court held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  As noted, 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  A little-used part of the 
musculoskeletal system, however, may be expected to show 
evidence of disuse-for example, through atrophy.  38 C.F.R. 
§ 4.40.

The provisions of 38 C.F.R. § 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.

Although the Board has considered the veteran's assertions of 
pain and functional impairment, the medical findings 
contained in the outpatient treatment records, as well as the 
two VA medical examination reports, reveal no more than 
slight functional impairment.  The Board has accorded more 
probative value to the observations of the skilled 
professional.  In that regard, it was specifically determined 
by the VA examiner in December 2001 that there was no 
fatigue, incoordination, lack of endurance, or additional 
loss of movement on repeated use.  There is also no evidence 
of disuse; measurements of the veteran's right and left 
thighs during VA examination in June 1998 were substantially 
similar.  It is also noted that the veteran's gait has 
consistently been described as normal.  Thus, the Board 
concludes that the veteran's functional impairment is not 
sufficient to warrant a rating in excess of 10 percent.  
Rather, the currently-assigned 10 percent rating is 
appropriate because of X-ray findings, pain and limited 
motion of the left hip.

In addition, there are other diagnostic codes that are 
potentially applicable to the veteran' left femur disability; 
he is entitled to be rated under the code which allows the 
highest possible evaluation for the clinical findings shown 
on objective examination.  

After carefully considering these alternative provisions, 
however, the Board finds that a rating in excess of 10 
percent is not warranted.  In that regard, it is noted that 
there is no evidence, subjective or objective, that the 
veteran has ankylosis so as to permit a higher rating under 
Diagnostic Code 5250.  Likewise, there is no indication in 
the evidence of record that the veteran's disability is 
manifested by a flail joint so as to warrant an increased 
rating under Diagnostic Code 5254.

Under Diagnostic Code 5255, malunion of the femur warrants a 
10 percent evaluation when the disability results in slight 
knee or hip disability; a 20 percent evaluation is warranted 
when the disability results in moderate knee or hip 
disability; and a 30 percent evaluation is warranted when the 
disability results in marked knee or hip disability.  38 
C.F.R. § 4.71a, Diagnostic Code 5255 (2002).  In this case, 
however, a malunion has not been demonstrated, including on 
most recent X-ray examination.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for a 
rating in excess of 10 percent for the veteran's osteoid 
osteoma of the left femur.  Thus, the benefit-of-the-doubt 
doctrine is not applicable, and an increased rating is 
denied.  38 U.S.C.A. § 5107(b) (West 200s).

Duodenal ulcer

The veteran's duodenal ulcer disability has been rated under 
the criteria set forth at 38 C.F.R. § 4.114, Diagnostic Code 
7305, which specifically pertain to the evaluation of 
duodenal ulcers.  Under that provision, a 10 percent rating 
is warranted for mild ulcers, with recurring symptoms once or 
twice yearly.  A 20 percent evaluation is warranted for 
moderate ulcers, recurring episodes of severe symptoms two or 
three times a year averaging 10 days in duration, or with 
continuous moderate manifestations.  A 40 percent evaluation 
is warranted for moderately severe ulcers, less than severe 
but with impairment of health manifested by anemia and weight 
loss, or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year.  A 60 
percent evaluation, the maximum, is warranted for severe 
ulcers, pain only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena, 
with manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. § 4.114, Diagnostic 
Code 7305.

In every instance where the schedule does not provide a zero 
percent rating for a diagnostic code, a zero percent rating 
shall be assigned when the requirements for a compensable 
rating are not met.  38 C.F.R. § 4.31.

Applying the facts in the case to the criteria set forth 
above, the Board finds that the criteria for a compensable 
rating for a duodenal ulcer disability have not been met.  As 
noted, in order to warrant a compensable rating for duodenal 
ulcer, the evidence must demonstrate recurring symptoms once 
or twice yearly, attributable to the duodenal ulcer.  

In this case, the veteran has described symptoms of 
heartburn, epigastric pain and diarrhea.  The medical 
evidence, however, establishes that the veteran's 
gastrointestinal symptoms are due to his nonservice-connected 
GERD.  In fact, recent endoscopy in May 2001 revealed that 
the veteran does not currently have an ulcer.  After 
examining the veteran and reviewing his medical records, a VA 
examiner concluded in November 2001 that the condition which 
caused the veteran's symptoms, GERD in association with a 
hiatal hernia, was not present during active service.  

Again, VA regulations indicate that the use of manifestations 
not resulting from service-connected disease or injury in 
establishing the service-connected evaluation, must be 
avoided.  38 C.F.R. § 4.14.  For these reasons, the Board 
finds that the veteran's service-connected duodenal ulcer 
disability is not manifested by recurring symptoms once or 
twice yearly.  Because the criteria for a compensable rating 
have not been met, a zero percent rating is for application.  
38 C.F.R. § 4.31.

This is a case where the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt doctrine is 
not applicable.  38 U.S.C.A. § 5107(b) (West 2002).



Surgical scar of the left thigh

Scars are rated under 38 C.F.R. § 4.118, Diagnostic Codes 
7800 through 7805 (2002).  The veteran is entitled to be 
rated under the Diagnostic Code which allows the highest 
possible evaluation for the clinical findings shown on 
objective examination.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Diagnostic Code 7800 pertains to scars of the head, face, or 
neck.  Diagnostic Codes 7801 and 7802 provide ratings for 
scars from second and third degree burns.  As the medical 
evidence of record indicates the veteran's scarring is not on 
his head, face, or neck, nor due to second or third degree 
burns, these provisions are obviously not for application.

Under Diagnostic Code 7803, a 10 percent rating is assigned 
for scars which are poorly nourished, with repeated 
ulceration.  In this case, however, both the objective and 
subjective evidence establishes that the veteran's scars are 
not poorly nourished or repeatedly ulcerated.  Thus, a 
compensable rating is not warranted under Diagnostic Code 
7803.

Under Diagnostic Code 7804, a 10 percent evaluation may be 
assigned for scars which are tender and painful on objective 
demonstration.  Because the veteran has reported that his 
left thigh scar is occasionally painful with exercise or if 
he leans on it, no pain or tenderness has been objectively 
demonstrated on examination.  In fact, the Board notes that 
VA examiners have described the veteran's scar as nontender.  
Thus, the Board finds that the criteria for a 10 percent 
rating under Diagnostic Code 7804 have not been met.  

Finally, under Diagnostic Code 7805, scars may be rated on 
limitation on function of the part affected.  The veteran has 
indicated that his primary symptom is paresthesia in the 
scar.  He also claims that he experiences functional loss 
during flare-ups.  The medical evidence of record, however, 
establishes that the veteran's scar is productive of no 
limitation of function.  Thus, the Board finds that the 
criteria for a compensable rating under Code 7805 have not 
been met.

This is a case where the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt doctrine is 
not applicable.  38 U.S.C.A. § 5107(b) (West 2002).

In reaching its decision with respect to all of the issues on 
appeal, the Board has also determined that the clinical 
presentation of the veteran's disabilities is neither unusual 
or exceptional as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 
3.321(b)(1)(2002).  The record does not reflect frequent 
periods of hospitalization because of his service-connected 
disabilities, nor does it show interference with employment 
to a degree greater than that contemplated by the regular 
schedular standards.  The veteran has made no assertions to 
this effect.  Accordingly, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. 3.321(b)(1) are not met.  See Brambley 
v. Principi, No. 01-1156 (U.S. Vet. App. Feb. 27, 2003); 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).


ORDER

A rating in excess of 10 percent for osteoid osteoma of the 
left femur is denied.

A compensable rating for a duodenal ulcer is denied.

A compensable rating for a surgical scar of the left thigh is 
denied.



____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

